TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00356-CR
                                     NO. 03-19-00357-CR



                              Wesley Eugene Perkins, Appellant

                                               v.

                                 The State of Texas, Appellee




               FROM COUNTY COURT AT LAW NO. 2 OF BELL COUNTY
                          NOS. 3C17-01209 & 2C17-2820,
           THE HONORABLE JOHN MICHAEL MISCHTIAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Wesley Eugene Perkins, acting pro se, filed his notice of appeal in the above

causes from his conviction in the underlying cause. The record reflects that the State dismissed

trial court cause number 3C17-01209 to refile it as trial court cause number 2C17-2820, which

included allegations of Perkins’s prior convictions.     Although Perkins’s notice of appeal

references two trial court cause numbers, there is only one judgment of conviction in the clerk’s

records for these appeals.

               Accordingly, we consolidate these appeals. The record and all filings from cause

number 03-19-00357-CR are consolidated into cause number 03-19-00356-CR.                     The

consolidated appeal will proceed under cause number 03-19-00356-CR, and cause number 03-

19-00357-CR is dismissed. See State v. Padon, Nos. 03-16-00530-CR, 03-16-00531-CR, 03-16-
00532-CR, 2016 Tex. App. LEXIS 9686, at *1 (Tex. App.—Austin Aug. 31, 2016, no pet.)

(mem. op., not designated for publication) (following similar consolidation and dismissal

procedure). Briefing will proceed in accordance with the Texas Rules of Appellate Procedure.



                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Triana and Smith

03-19-00356-CR Consolidated

03-19-00357-CR Dismissed

Filed: August 27, 2019

Do Not Publish




                                               2